 

FILED

IN THE UNITED STATES DISTRICT COURT MAY 28 2019

FOR THE DISTRICT OF MONTANA Clerk, U S District Court
BILLINGS DIVISION Petr lings

 

UNITED STATES OF AMERICA,

Plaintiff,
vs.
PETER MARGIOTTA,
Defendant.

 

CR 17-143-BLG-SPW

ORDER

 

Pending before the Court is a motion (Doc. 82) to quash the Writ of Habeas

Corpus (Ad Testimonium) for Curtis Lees currently scheduled for June 17, 2019, at

9:00 a.m. For good cause shown,

IT IS HEREBY ORDERED that the Writ of Habeas Corpus (Ad

Testimonium) (Doc. 76) is QUASHED.

The Clerk of Court is directed to notify the U.S. Marshals service of the

entry of this Order.

f%—
DATED this 5 day of May, 2019.

SUSAN P. WATTERS
United States District Judge
